DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 12, 2021.
Claims 1 and 22-51 are cancelled.
Claims 2-21 are pending.
Claims 2-21 are examined.
This Office Action is given Paper No. 20210615 for references purposes only.

Claim Objections
Claim 11 is objected to because it recites “first subset of users: determining.” Examiner assumes that Applicant intended “first subset of users comprises: determining.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “modifying the first value based on the weight associated with each medium through which each advertisement was delivered.” The first value is a number of times that an advertisement associated with a purchased product was transmitted to a user before purchase. The specification does not show how this number is modified based on a weight associated with each medium. Claim 14 is similarly rejected.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “generating, for the first user, a weight for each respective medium.” Claim 4 previously recited “retrieving a weight associated with each medium.” Claim 5 is vague and indefinite because it is unclear whether the generated weight is a new weight, or whether the retrieved weight is modified. For purposes of applying the prior art only, Examiner will interpret the phrase as “generating, for the first user, a second weight for each respective medium.” Claim 15 is similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-10, 12-13, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (US 5,848,396) in view of Levy et al. (US 2012/0316986).

Claims 2, 12
Gerace discloses:
accessing, at an advertisement source (sponsor, see C18 L1-67), a plurality of profiles (profile of users, see C18 L1-26, 51-67), each respective profile of the plurality of profiles being associated with a respective user (each user has a unique profile, see C4 L12-29, C5 L1-15) of a plurality of users;
identifying, by the advertisement source, a first subset of the plurality of users, wherein each user of the first subset is associated with an advertisement-suitability score (minimum total weight required for user to see ad series, see C15 L1-10) within a threshold of a target advertisement-suitability score (users that meet a minimum total weight of criteria qualify to view the ad series, see C12 L22-41);
identifying, by the advertisement source, a second subset of the plurality of users, wherein the second subset does not include users in the first subset, and 
determining, by the advertisement source, for each user in the second subset, a respective first value corresponding to a respective number of times that an advertisement associated with a respective product of a plurality of respective products purchased by each respective user was transmitted to each respective user before each respective user purchased the respective product (# click thrus, see C15 L1-44);
comparing, by the advertisement source, for each user in the second subset, the respective first value with a respective second value, wherein the respective second value corresponds to a respective number of times each respective user in the second subset consumed any advertisement for the target product (# hits, see C15 L1-44);
determining, by the advertisement source, for each user in the second subset, a respective difference between the respective second value and the respective first value (see C15 L1-44);
identifying, by the advertisement source, a third subset of users, wherein the third subset includes users included in the second subset who are associated with a respective difference that is within a predetermined amount of the respective first value (in real time adjusts the intended audience profile of advertisements, effectively adjust the minimum total weight,  see C15 L25-44);
determining, by the advertisement source, an updated advertisement-suitability score (automates weighting of criteria, see C15 L1-44) associated with 
updating, by the advertisement source, the first subset by adding users with associated updated advertisement-suitability scores that are equal to or greater than the threshold (in real time adjusts the intended audience profile of advertisements, effectively adjust the minimum total weight,  see C15 L25-44); 
transmitting, from the advertisement source, an advertisement for the target product to the updated first subset of users (display advertisements, see C15 L40-56).
Gerace does not disclose:
Determining… product;
(i) are each… score.
Levy teaches:
determining, by the advertisement source, a plurality of advertisement-suitability scores, each respective advertisement-suitability score (likelihood, see [0229]) of the plurality of advertisement-suitability scores corresponding to one respective user (user, see [0229]) of the plurality of users, based on the respective profile (based on user’s ID, see [0229]) of the plurality of profiles associated with the respective user of the plurality of users, wherein the respective advertisement-suitability score indicates a measure of how likely (likelihood, see [0229]) the respective user of the plurality of users is to purchase a target product (target item, e.g. may be from same category, see [0218-0219]) based on a number of times the user was exposed to an advertisement for a first product (which pages were 
(i) are each associated with a respective advertisement-suitability score that is not within the threshold of the target advertisement-suitability score (e.g. reduced likelihood, see [0261-0262]).
Gerace discloses accessing a plurality of profiles, identifying subsets of users, comparing the subsets of users, and determining a targeted advertisement for an intended audience. Gerace does not disclose determining a plurality of suitability scores and a second subset of users with a suitability score not within a threshold, but Levy does. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace with the calculated likelihoods of Levy because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); and 2) a need exists for determining who will buy a product, especially a new product (see Levy [0005]). Calculating the likelihood of a user to purchase a target product will help in determining which items to promote and to whom to promote each item (see Levy [0016]).

Claims 3, 13
Furthermore, Gerace discloses:
retrieving, from a profile associated with a first user of the plurality of users, a plurality of characteristics (demographic and psychographic criteria, see C15 L1-10) associated with the first user;
determining a respective advertisement-suitability score associated with the first user based on the plurality of characteristics and a weight associated with each characteristic of the plurality of characteristics (see C15 L1-44).

Claims 9, 19
Furthermore, Gerace discloses:
retrieving, for a first user, the respective difference between the respective second value and the respective first value associated with the first user (see C15 L1-44);
calculating, based on the respective difference, a percent difference between the first value and the second value (can compute ratio, see C15 L1-44); and
calculating the updated advertisement-suitability score based on the percent difference between the first value and the second value (see C15 L1-44).

Claims 10, 20
Furthermore, Gerace discloses:
identifying those users in the third subset whose associated second value is greater than their associated first value (# hits is greater than # click thrus, see C15 L1-15); and
in response to identifying those users in the third subset whose associated second value is greater than their associated first value, removing those users from the third subset (i.e. do not meet minimum total weight, see C15 L1-15).

Claims 4-8, 11, 14-18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (US 5,848,396), in view of Levy et al. (US 2012/0316986), and further in view of Eldering (US 2001/0004733).

Claims 4, 14
Gerace in view of Levy discloses the limitations above. Gerace in view of Levy does not disclose:
Retrieving… product;
Determining… delivered;
Retrieving… medium;
Modifying… delivered.
Eldering teaches:
retrieving, for a first user in the second subset, data (data is received from a point of purchase, see [0052]) associated with advertisements corresponding to a purchased product that were transmitted to the first user prior to the first user purchasing the purchased product;
determining, based on the retrieved data, a medium (e.g. video, audio, print, see [0046, 0050]) through which each advertisement was delivered;
retrieving a weight associated with each medium (weighting factors, see [0086]); and 
modifying the first value based on the weight associated with each medium through which each advertisement was delivered (update demographic vector, see [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Levy, with the modified value based on the weight of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for determining who will buy a product, especially a new product (see Levy [0005]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising (see Eldering [0004]). Determining a probabilistic value for a product preference can assist in targeting advertisements.

Claims 5, 15
Furthermore, Eldering teaches:
determining an amount of time (e.g. one year, see [0084]) the first user consumed content from each respective medium; 
generating, for the first user, a weight (weighting factors, see [0086]) for each respective medium based on the amount of time that the first user consumed content from each respective medium.


Gerace in view of Levy discloses the limitations above. Gerace in view of Levy does not disclose:
Selecting… subset;
Identifying… product;
Identifying… user;
Determining… product;
In response… products.
Eldering teaches:
selecting a first user in the second subset (select consumer profile, see [0083]); 
identifying a category associated with the target product (particular product category, see [0084-0085]); 
identifying a plurality of products purchased by the first user (total of products, see [0084]); 
determining whether a second product of the plurality of products purchased by the first user matches (based on product ID, see [0084]) the category associated with the target product; and
in response to determining that the second product of the plurality of products purchased by the first user matches the category associated with the target product, assigning the first value to a number of times that an advertisement associated with the second product of the plurality of products purchased by the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Levy, with the assigned value of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for determining who will buy a product, especially a new product (see Levy [0005]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising (see Eldering [0004]). Determining a probabilistic value for a product preference can assist in targeting advertisements.

Claims 7, 17
Furthermore, Eldering teaches:
in response to determining that no product of the plurality of products purchased by the first user matches the category associated with the target product, calculating the first value based on an average number of times (average of consumer preferences over past purchases, see [0061]) that advertisements associated with each of the plurality of products purchased by the first user were consumed by the first user.

Claims 8, 18
Furthermore, Eldering teaches:
selecting the product of the plurality of products purchased by the user that matches the category associated with the target product by selecting a product that was purchased by the user more times than any other product associated with the category (e.g. CORN FLAKES, see [0087]).

Claims 11, 21
Gerace in view of Levy discloses the limitations above. Gerace in view of Levy does not disclose:
Determining… medium;
Selecting… user.
Eldering teaches:
determining a target medium (e.g. video, audio, print, see [0046, 0050]) through which a first user consumes content more than through any other medium; and
selecting the advertisement (advertisement, see [0093]) corresponding to the target medium to transmit to the first user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for determining a behavioral profile of a user of Gerace, in view of Levy, with the targeted medium of Eldering because 1) a need exists for tracking a member’s history and pattern of activity in order to interpret the member’s habits and preferences (see Gerace C2 L1-15); 2) a need exists for determining who will buy a product, especially a new product (see Levy [0005]); and 3) a need exists for understanding the demographics of a consumer in order to choose applicable advertising .

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621